       Case 5:18-cv-05814-BLF Document 66 Filed 04/25/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN JOSE DIVISION

11

12   POYNT CORPORATION,                          Case No. 5:18-cv-05814 BLF
                                                                        DENYING
13                  Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                 STIPULATION TO MODIFY THE
14        v.                                     DATE OF THE HEARING ON THE
                                                 PARTIES DISCOVERY MOTIONS
15   INNOWI, INC,                                (ECF NOS. 59 AND 60)
16                  Defendant.                   Magistrate Judge: Nathanael Cousins
17

18

19
20

21

22

23

24

25

26

27

28

                                                                             [PROPOSED] ORDER
                                                                            5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 66 Filed 04/25/19 Page 2 of 2



 1                                               ORDER

 2          Having considered Plaintiff Poynt Corporation (“Poynt”) and Defendant Innowi, Inc.’s

 3   (“Innowi”) (combined “the Parties”) stipulation to seek rescheduling of the hearing on the Parties’

 4   discovery letter briefs (“Discovery Motions”) (ECF Nos. 59 and 60), and good cause appearing in

 5   support thereof,

 6          IT IS HEREBY ORDERED that the hearing on the Discovery Motions is continued to

 7   July 10, 2019 at 1:00 p.m.

 8

 9          IT IS SO ORDERED on this 25th        April 2019.
                                     ___ day of _____
10                                                                           ISTRIC
                                                                        TES D      TC
11                                                                    TA




                                                                                                 O
                                                                 S




                                                                                                  U
                                                                ED
12                                                                  Hon. Nathanael Cousins




                                                                                                   RT
                                                            UNIT
13                                                                               ED
                                                                  United States Magistrate
                                                                               DENI
                                                                                           Judge




                                                                                                       R NIA
14

                                                                                           . Cousins
                                                            NO


                                                                               thanael M
15
                                                                      Judge Na




                                                                                                       FO
                                                              RT



16




                                                                                                   LI
                                                                     ER
                                                                H




                                                                                                 A
17                                                                        N                       C
                                                                                            F
                                                                              D IS T IC T O
18                                                                                  R

19
20

21

22

23

24

25

26

27

28

                                                                                            [PROPOSED] ORDER
                                                    -1-                                    5:18-CV-05814 BLF
